J-A12042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: M.A., A MINOR AND M.A., A   :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: T.L.V., MOTHER          :
                                    :
                                    :
                                    :
                                    :   No. 1118 WDA 2021

             Appeal from the Order Entered August 20, 2021
           In the Court of Common Pleas of Allegheny County
            Family Court at No(s): CP-02-AP-0000148-2020,
          CP-02-AP-0000149-2020, CP-02-DP-0001177-2009,
                        CP-02-DP-0001178-2009

 IN RE: M.A., A MINOR AND M.A., A   :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: T.L.V., MOTHER          :
                                    :
                                    :
                                    :
                                    :   No. 1119 WDA 2021

             Appeal from the Order Entered August 20, 2021
           In the Court of Common Pleas of Allegheny County
            Family Court at No(s): CP-02-AP-0000148-2020,
          CP-02-AP-0000149-2020, CP-02-DP-0001177-2009,
                        CP-02-DP-0001178-2009

 IN RE: M.A., A MINOR AND M.A., A   :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: T.L.V., MOTHER          :
                                    :
                                    :
                                    :
                                    :   No. 1120 WDA 2021
J-A12042-22



                Appeal from the Order Entered August 20, 2021
               In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000148-2020,
              CP-02-AP-0000149-2020, CP-02-DP-0001177-2009,
                            CP-02-DP-0001178-2009

    IN RE: M.A., A MINOR AND M.A., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.L.V., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1121 WDA 2021

                Appeal from the Order Entered August 20, 2021
               In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000148-2020,
              CP-02-AP-0000149-2020, CP-02-DP-0001177-2009,
                            CP-02-DP-0001178-2009


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                            FILED: AUGUST 03, 2022

        T.L.V. (Mother) appeals from the orders that principally had the effect

of involuntarily terminating her parental rights to two of her biological

children, M.W.A. and M.L.A (collectively, Children). On appeal, Mother

contends that the lower court erred when it terminated her rights pursuant to

23 Pa.C.S.A. § 2511(a)(2) and (8). Moreover, Mother asserts that the court

mistakenly found that Allegheny County’s Office of Children, Youth and

Families (CYF) met its burden in demonstrating that termination of her rights

best suited the needs of the Children. See 23 Pa.C.S.A. § 2511(b). After a

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A12042-22



thorough review of the record, we find no abuse of discretion or error of law

in the court’s determination and affirm.

      As summarized by the orphans’ court:

            Mother, Father [who is now deceased due to a suspected
      drug overdose], and Children have had involvement with [CYF]
      dating back to November of 2008, when M.W.A. was about three
      years old and M.L.A. was just a year old. Over the course of the
      Children’s lives, Mother has struggled to overcome issues
      including chronic substance abuse and repeated experiences of
      intimate partner violence.

             When CYF received the 2008 referral regarding the family,
      concerns included parental drug and alcohol abuse. CYF’s
      concerns increased to the point that the Children were adjudicated
      dependent and removed from their parents in October 2009. Both
      parents were incarcerated at the time. Mother’s criminal records
      reflect both convictions on drug-related charges and violations of
      probation involving further drug and alcohol use. The Children
      returned home after about nine months in placement. However,
      the dependency cases remained open with the [c]ourt and
      permanency reviews were held regularly.

            In 2011[,] CYF’s concerns regarding the family intensified,
      focused on parental substance abuse and intimate partner
      violence. The Children were removed for the second time in June
      2011 when M.W.A was about five and a half years old and M.L.A.
      was about four years old. The Children returned home again after
      about ten months in placement[,] and court supervision was
      terminated in November of 2012.

            Although the Children remained home for the next several
      years, the relationship between [p]arents included multiple
      incidents of intimate partner violence. Mother was granted a final
      [p]rotection from [a]buse [o]rder on September 11, 2012[,] and
      was again granted [t]emporary [p]rotection from [a]buse [o]rders
      on June 30, 2017[,] and June 12, 2018. Each of these incidents
      document Father’s ongoing abusive and threatening behavior in
      the presence of the Children.

            Ultimately, in 2018[,] CYF received another referral, again

                                    -3-
J-A12042-22


        raising concerns of ongoing parental substance abuse and
        intimate partner violence. By March 20, 2019, CYF had
        substantiated these concerns and assumed emergency custody of
        the Children, placing them in the home of their maternal
        grandparents. On April 17, 2019, the [c]ourt adjudicated the
        Children dependent and ordered that they remain in placement.
        The [c]ourt found that the conditions requiring placement included
        Mother’s need to engage in appropriate services to address
        intimate partner violence and her need to participate in the level
        of drug and alcohol treatment recommended to establish and
        maintain sobriety. Following a permanency review hearing on July
        9, 2019, the Children’s adult sister K.V. was approved for
        placement and CYF transferred the Children to her care where
        they have since remained.

              On October 19, 2020, CYF filed petitions to terminate
        Mother’s parental rights[,] and a hearing was held on August 13,
        2021. During the termination hearing, the [c]ourt heard testimony
        from [five witnesses, including Mother, and seven exhibits were
        entered into the record].[1]

               The evidence at the hearing established that during the time
        between the Children’s adjudication and CYF’s filing of the
        [petition to terminate parental rights], Mother failed to address
        the needs identified in the [c]ourt’s orders.

              Mother failed to attend and complete drug screens,
        attending only 6 out of 38 screens.[2] Mother did not provide CYF
        with any documentation to confirm that she completed any drug
        and alcohol treatment or was able to maintain sobriety. Mother
        also failed to provide any documentation of pursuing or
        completing mental health treatment despite diagnosis and
____________________________________________


1   Mother was represented by counsel at this hearing. See N.T., 8/13/21, at 3.

2  Mother, in her brief, uses a different time parameter than the lower court,
which looked at the testing dates between dependency adjudication and the
filing of the petition to terminate parental rights. See Orphans’ Court Opinion,
12/9/21, 6 n.18. Instead, Mother’s frame of reference starts in March 2019
and continues through the August 2021 termination hearing wherein “Mother
was called for 50 screens and attended nine. Of those nine, eight were
negative.” Appellant’s Brief, at 11 n. 6 (stating further that the positive screen
was for Suboxone and Ativan, which were prescribed medications).

                                           -4-
J-A12042-22


       treatment recommendations and offers of in-home services.
       Additionally, despite concerns regarding Father’s abusive
       behavior, Mother continued to reside with Father and failed to
       follow through with offered domestic violence services. Finally,
       Mother’s visitation with the Children was infrequent and
       inconsistent, including an eleven[-]month period of no visitation
       at the time the termination petition was filed.[3]

              Following the filing of the termination petition, Mother
       started to engage in required services. However, the evidence
       demonstrated her continued failure to resolve the issues identified
       by the [c]ourt at the time of adjudication. In December of 2020,
       CYF made another referral for domestic violence services. Mother
       finally began the program in January of 2021 and completed it in
       March. Despite engaging in these services, Mother continued to
       reside in the same household as Father. In January of 2021,
       Mother entered a medically assisted methadone treatment
       program through Progressive Medical Services [Progressive]. At
       that time, she admitted to snorting one to two bundles of heroin
       a day. While in the program, Mother tested positive for fentanyl
       on three separate occasions as well as various other controlled
       substances. Indeed, Mother admitted to a relapse during a court
       hearing on February 19, 2021. Ultimately, Mother was
       unsuccessfully discharged from the program on April 2, 2021[,]
       for missing multiple appointments and continuing to use illicit
       drugs. Mother continued to use heroin after her discharge from
       Progressive, admitting to police officers that she used heroin with
       Father on the day of his death.

            The Children have made excellent progress in their
       placement with K.V. While K.V. is the Children’s older sister, she
       has engaged with them in a positive parental manner and has
____________________________________________


3 Mother, based on her own testimony, refutes many of statements made in
this paragraph. She asserts that “she consistently participated in mental
health treatment for years and was willing to reinitiate treatment.” Appellant’s
Brief, at 12 (citation to the record omitted). In addition, “Mother completed a
program for intimate partner violence treatment through the Women’s Center
and Shelter on March 25, 2021.” Id. (citation to the record omitted). Lastly,
“Mother also testified regarding her significant involvement in [the C]hildren’s
lives. . . . [She] clarified that she has had almost daily contact with [the
C]hildren[] and that they utilize phone and internet contact given that is what
[the C]hildren prefer. Id. (citation to the record omitted).

                                           -5-
J-A12042-22


      created a family environment. M.L.A. has expressed feelings of
      safety and having her needs met. While M.W.A. has not verbalized
      those same feelings, he denies any concerns about his placement.
      The Children have also excelled in school, making honor roll and
      having high grades. Specifically, M.L.A. was previously in special
      education classes, but after working with her sister, she improved
      and was recently inducted into the National Honor Society. This
      progress suggests the Children have a positive and stable
      relationship with K.V. from which they benefit greatly.

Orphans’ Court Opinion, 12/9/21, 2-9 (footnotes and citations to the record

omitted).

      Approximately one week after the termination of parental rights hearing,

the court issued a written order terminating Mother’s rights to the Children.

Specifically, as referenced, supra, the court terminated her rights pursuant to

two subsections of the Adoption Act: 23 Pa.C.S.A. § 2511(a)(2) and (8). In

addition, the court found that its termination decision had the effect of

meeting the needs and welfare of the Children. See id., at § 2511(b).

      Thereafter, Mother filed a pro se petition for permission to appeal, which

this Court, by order, treated as a timely notice of appeal. See Order, filed

9/24/21. Our order also remanded this matter to see whether Mother was

entitled to court-appointed counsel. Upon remand, the lower court appointed

counsel who then filed an amended concise statement of matters complained

of on appeal. After that, the court issued an opinion in support of its findings.

As such, this case is ripe for review.

      On appeal, Mother seeks review of two questions:

   1. Did the court abuse its discretion and/or err as a matter of law in
      granting the petition to involuntarily terminate Mother’s parental

                                         -6-
J-A12042-22


      rights pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (8)?

   2. Did the court abuse its discretion and/or err as a matter of law in
      deciding that CYF met its burden of proving by clear and
      convincing evidence that the involuntary termination of Mother’s
      parental rights best met the developmental, physical, and
      emotional needs and welfare of the Children pursuant to 23
      Pa.C.S.A. § 2511(b)?

See Appellant’s Brief, at 1.

      Our standard of review in cases that involve the involuntary termination

of parental rights is well-settled:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an abuse
      of   discretion    only     upon    demonstration     of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court's decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and internal quotation

marks omitted).

      The lower court’s analytical framework in termination of parental rights

actions stems from Section 2511 of the Adoption Act. See 23 Pa.C.S.A. §§

2101-2938. Therein, those courts are obligated to conduct a bifurcated

analysis, first addressing the grounds for termination and then, thereafter,

ascertaining the needs and welfare of the child or children.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental


                                      -7-
J-A12042-22


      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent's conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In defining what constitutes “clear and convincing evidence,” this Court

has framed such evidence as so “clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” In re C.S., 761 A.2d 1197, 1201 (Pa.

Super. 2000) (en banc) (citation and quotation marks omitted).

      Here, CYF sought to terminate Mother’s parental rights pursuant to

Sections 2511(a)(2) and (a)(8). In accordance with the former section, a

parent’s rights may be terminated if:

      [t]he repeated and continued incapacity, abuse, neglect or refusal
      of the parent has caused the child to be without essential parental
      care, control or subsistence necessary for his physical or mental
      well-being and the conditions and causes of the incapacity, abuse,
      neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2). Stated differently, “three elements must be met:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal has caused the child to be without

essential parental care, control or subsistence necessary for his physical or


                                      -8-
J-A12042-22



mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.” In re A.R.M.F., 837 A.2d 1231, 1234

(Pa. Super. 2003) (internal quotation marks and citation omitted).

      Under the latter section, termination of rights may occur if:

      [t]he child has been removed from the care of the parent by the
      court or under a voluntary agreement with an agency, 12 months
      or more have elapsed from the date of removal or placement, the
      conditions which led to the removal or placement of the child
      continue to exist and termination of parental rights would best
      serve the needs and welfare of the child.

Id., at § 2511(a)(8). Broken down into discrete factors, “the moving party

must demonstrate that (1) [t]he child has been removed from parental care

for 12 months or more from the date of removal; (2) the conditions which led

to the removal or placement of the child continue to exist; and (3) termination

of parental rights would best serve the needs and welfare of the child.” In re

A.R.M.F., 837 A.2d at 1234-35 (internal quotation marks and citation

omitted). In petitions filed pursuant to subsection (a)(8), “the court shall not

consider any efforts by the parent to remedy the conditions described therein

which are first initiated subsequent to the giving of notice of the filing of the

petition.” 23 Pa.C.S.A. § 2511(b).

      With these two subsections in mind, “[w]e emphasize that satisfaction

of the requirements in only one subsection of Section 2511(a), along with

consideration of the provisions in Section 2511(b), is sufficient for

termination.” In re Adoption of R.J.S., 901 A.2d 502, 516 n.3 (Pa. Super.



                                      -9-
J-A12042-22


2006) (emphasis in original).

       Mother claims that there was no clear necessity to terminate her

parental rights. See Appellant’s Brief, at 17. At the hearing, “Mother testified

regarding her progress and her willingness to continue working on CYF’s

concerns. No evidence was presented that Mother would or could not remedy

the concerns of the [c]ourt.” Id. In addition, “Mother stated that she ha[d]

not used illegal drugs since Father passed away,” id., at 17-18, and had not

used alcohol in two years. See id., at 18. Mother also identifies that she

complied, at least to some degree, with her substance abuse provider and,

too, completed intimate partner violence treatment. See id. Further, Mother

participated in mental health treatment for approximately eleven years and

“indicated a desire and willingness to continue her treatment.” Id. (citation to

the record omitted).4

       Addressing subsection (a)(8) first, the court first indicated that it

authorized removal of the Children from Mother (and Father) on March 20,

2019. As the Children have been in placement ever since, when CYF filed its

termination petition in October 2020, more than twelve months had elapsed.

See Orphans’ Court Opinion, 12/9/21, at 11-12; see also Appellant’s Brief,




____________________________________________


4 We note that, other than making these terse assertions contained in this
paragraph, Mother does not provide any authority to demonstrate why, even
assuming her statements to be true, the lower court’s determinations warrant
reversal.

                                          - 10 -
J-A12042-22


at 18 (“Mother concedes that … [C]hildren have been out of her care for at

least twelve months[.]”).

      Second, the court found a new placement for the Children was required

because Mother needed to “address intimate partner violence and …

participate in the level of drug and alcohol treatment recommended to

establish and maintain sobriety.” Orphans’ Court Opinion, 12/9/21, at 12

(citation to the record omitted). In accordance with the court’s directive,

Mother was required to participate in drug and alcohol evaluations and “follow

all recommendations, comply with random urine screens, participate in

domestic violence services, and attend supervised visits with the Children.”

Id. However, Mother made minimal progress, meaning that, by and large, the

conditions that led to the initial removal of the Children continued to exist. In

addition:

      [t]he evidence revealed that Mother’s engagement in the specified
      necessary services began after she became aware that the
      termination petition was filed. Mother repeatedly declined to
      participate in services to address intimate partner violence until
      December of 2020. . . . Mother did not enter drug and alcohol
      treatment until January 15, 2021[,] despite repeated referrals to
      various programs. At the time of admission, Mother was active in
      her use of heroin and continued to use during her time in
      treatment, admitting as much as a court hearing in February
      2021, and testing positive at various screens. . . . Mother
      continued her use of heroin, even admitting to use on the day of
      Father’s death in May 2021.

Id., at 13-14 (citations to the record omitted) (emphasis in original).

      We conclude that the court’s findings of fact, as to the first two (a)(8)

factors, are supported by the record; the conditions that were the genesis for

                                     - 11 -
J-A12042-22


the initial removal were clearly prevalent even after the termination petition

was filed, e.g., the continued usage of drugs. Therefore, in this regard, the

court has not abused its discretion.

        At the termination hearing, at least until March 2021, CYF had no

“indication that [Mother] ha[d] completed a drug and alcohol treatment

program or been able to maintain sobriety[.]” N.T., 8/13/21, at 31-32

(admitting, however, that Mother entered into a “medical assisted” methadone

program in January 2021, but beyond that “did not follow through with …

recommendations for treatment”). In addition, Mother acknowledged having

relapses,    even    acknowledging       her   having   consumed   heroin/Fentanyl

immediately prior to Father’s death. See id., at 8, 31. Mother also failed to

attend and complete the vast majority of her drug screens.

        As to the intimate partner violence concerns, Mother did not follow

through with initial referrals that were made for group participation, but “when

a referral was made in December of 2020, [M]other did end up engaging in

domestic violence counseling then.” Id., at 34.5 However, Mother was still

living with Father at the time of his death, despite abuse concerns. See id.

Eventually, although it obviously came after the point when the termination

petition was filed, Mother completed a multi-course intimate partner violence

program on March 25, 2021. See id., at 78.



____________________________________________


5   December 2020 is two months after the petition’s file date.

                                          - 12 -
J-A12042-22


      The court’s opinion notes that, to the extent Mother was, in fact,

remedying her situation in accordance with its directives, she was doing so

after the fact. While we, like the lower court, acknowledge the progress she

has made as to some of these issues, it was not an abuse of discretion for the

court to disregard her actions that followed the filing of the termination

petition. See 23 Pa.C.S.A. § 2511(b). Simply put, at the time the petition was

filed, little, if any, demonstrable progress had been made on the areas

identified by the court in the first instance as necessitating removal.

      As to the (a)(2) basis for termination of parental rights, we briefly note

the lower court’s overview of events in this domain. To start, the court

highlighted that the removal of the Children occurred three times: in 2009,

2011, and 2019. See Orphans’ Court Opinion, 12/9/21, at 15. In each

occurrence, the removal “arose in part from a combination of concerns related

to Mother’s substance abuse and intimate partner violence[.]” Id. Mother did

not have any clear success in remedying the court’s apprehensions.

Specifically, when she did start some level of treatment, “Mother admitted to

using one to two bundles of heroin a day [and further had] a relapse during

her time in treatment.” Id. (citations to the record omitted). Her drug

treatment led to an unsuccessful discharge. See id. (citation to the record

omitted). In total, then, at the hearing, Mother was really only able to claim a

few months of sobriety, but was unable to provide any proof of ongoing

engagement in treatment. See id.


                                     - 13 -
J-A12042-22


      As to concerns over intimate partner violence and its effect on the

Children, the court emphasized Mother’s decision to cohabitate, again, with

Father, even though she had suffered from years of abuse from him, and the

two had lived apart from one other for some period of time. See id., at 16.

This re-cohabitation led to Mother stopping having visits with Children because

“it was made clear to [M]other that [M]other cannot bring [F]ather to the

visit[.]” N.T., 8/13/21, at 37. As to this issue, the court concluded that

“Father’s tragic death has ended [their] relationship, but that in no way

establishes that Mother has addressed the conditions and causes underlying

her choices about her relationship or the impact those choices have had on

the Children.” Orphans’ Court Opinion, 12/9/21, at 17. Additionally, the court,

to the extent Mother recognized that she needed continued treatment, “did

not find the Majority of [her] testimony to be credible. Rather, her testimony

was self-serving, often directly contradicting the credible testimony of the case

workers regarding her behavior[.]” Id., at 17 n. 73.

      Given the totality of the record evidencing Mother’s treatment in

conjunction with her drug, alcohol, and domestic violence problems,

notwithstanding her recent efforts, we find no abuse of discretion in the first

part of the court’s determination, on either basis, that a termination of

parental rights was warranted.

      On the issue of whether involuntary termination best served the

Children’s developmental, physical, and emotional needs, such an analysis is


                                     - 14 -
J-A12042-22


based on the totality of the circumstances and is focused, specifically, on the

perspective of and impact on the Children. See In re Coast, 561 A.2d 762,

771 (Pa. Super. 1989); In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc); 23 Pa.C.S.A. § 2511(b). “The emotional needs and

welfare of the child have been properly interpreted to include intangibles such

as love, comfort, security, and stability.” In re T.S.M., 71 A.3d 251, 267 (Pa.

2013) (citation and quotation marks omitted).

      As the bond of parental affection is of high importance, courts must

ascertain whether a bond, in fact, exists between parent and child and then,

if one does exist, the effect on the child if that bond were to be severed. See

In re K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008).

      At the termination hearing, counsel for CYF stated that the Children have

a bond with Mother. See N.T., 8/13/21, at 133. Therefore, the court, as it

accepted this statement, was tasked with determining whether, if that bond

were to be severed, it would lead to detrimental effects. See In re N.A.M.,

33 A.3d 95, 103 (Pa. Super. 2011).

      Mother indicates that the Children “do not want their Mother’s rights

terminated.” Appellant’s Brief, at 21. One of the Children, M.W.A., stated that

he was concerned that, if parental rights were terminated, he would no longer

be able to maintain contact with her. See N.T., 8/13/21, at 83. However,

M.W.A. also stated that he “wants to be adopted by his sister but doesn’t want

to see … [M]other’s rights terminated.” Appellant’s Brief, at 21.


                                     - 15 -
J-A12042-22


      As to M.L.A., although she did not oppose adoption by her sister, she

conveyed that she did not “want … [M]other’s rights terminated” and wished

for the court to dismiss the termination petition. See N.T., 8/13/21, at 139.

More than anything else, M.L.A. wanted “to have contact with … [M]other.”

Id., at 115.

      Mother also outlines the way in which she is present in Children’s lives.

For example, Mother attends “family therapy with her children, every Saturday

since February 2021.” Appellant’s Brief, at 23. While Mother acknowledges

that her in-person visitation was inconsistent, she noted the other ways she

communicates with Children, namely the daily use of texting and Facebook.

See N.T., 8/13/21, at 119.

      In contrast, the court unambiguously states that, while there is a bond

between the Children and Mother, “the Children’s bond with Mother is

unhealthy, that the Children will not suffer extreme emotional consequences

from termination of Mother’s parental rights, and that instead[,] terminating

Mother’s right will free the Children from feeling responsible for Mother’s

emotional well-being.” Orphans’ Court Opinion, 12/9/21, at 19; see also In

re T.D., 949 A.2d 910, 920-21 (Pa. Super. 2008) (allowing for termination of

parental rights even if there exists an emotional bond); In re Adoption of

T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003) (framing the court’s analysis as

considering whether parental termination “would destroy an existing,

necessary and beneficial relationship[]”) (emphasis added).


                                    - 16 -
J-A12042-22


         As outlined by the court:

         [b]oth Children have experienced significant trauma while in
         Mother’s care. At their adjudicatory hearing in 2019, both testified
         to the violence they witnessed between their parents. M.W.A.
         witnessed an incident between them in September 2018 which
         resulted in Father being charged with strangulation, simple
         assault, and harassment. . . . M.L.A testified that there was
         frequent screaming and fighting in the home and that she
         sometimes locked herself in her room to avoid it.

Orphans’ Court Opinion, 12/9/21, at 19-20. In fact, M.L.A had not expressed

a desire to have visits with Mother without supervision. See N.T., 8/13/21, at

88. Further reflecting the unhealthy backdrop of their previous interactions

and experiences, the Children “agreed to trauma therapy[.]” Id., at 80.

         While   testimony    established   that   Mother’s   primary    form   of

communication with the Children was through text messages, Mother did not

visit the Children in person for fourteen months while Father was alive and

concurrently not permitted to be present. See id., at 37 (“[T]here were no

visits from Thanksgiving of 2019 until the … supervised visits started in

February of 2021.”). The record also evidenced that Mother’s contact with

M.W.A. imposed “a lot of pressure to make [a] decision [regarding adoption

under the belief] that [M.W.A.] doesn’t want to disappoint … [M]other.” Id.,

at 44.

         As to the Children’s current placement, the court found that they have

made “substantial progress” in the care of their sister, leading to a conclusion

that they “will not experience extreme emotional consequences as a result of

[parental termination].” Orphans’ Court Opinion, 12/9/21, at 21. Specifically,

                                        - 17 -
J-A12042-22


“M.L.A. has expressed feelings of safety and having her needs met.” Id., at

21-22 (citation to the record omitted). The court also remarked on the

Children’s present excellence in school, demonstrated by honor roll, high

grades, and one of the Children’s induction into the National Honor Society.

See id., at 22 (citations to the record omitted).

      While the court, to some degree, acknowledged that the Children care

for and want to remain communicative with Mother, her involvement in their

lives “has been inconsistent, unreliable, and ultimately fostered an unhealthy

relationship.” Id., at 23.

      This Court has indicated that although a child’s feelings are relevant to

Section 2511(b) analysis, the conclusion that a beneficial bond exists because

affection exists is “logically unsound.” In re T.B. v. L.R.M., 874 A.2d 34, 44

(Pa. Super. 2005). In this case, the court determined that, given the inherent

risks Children faced through continued exposure to Mother, who, as of the

hearing, was proceeding along an ambiguous path of rectifying her own

problems, the bond between Children and Mother was not “worth saving” and

“could be sacrificed without irreparable harm[.]” In re K.Z.S., 946 A.2d 753,

764 (Pa. Super. 2008).

      The court also found that the Children’s safety and stability merited

emphasis, particularly noting the positive experiences they have had while

residing in their older sister’s home. See In re Adoption of C.D.R., 111 A.3d

1212, 1219 (Pa. Super. 2015). The record established that the Children’s


                                    - 18 -
J-A12042-22


sister “has been a constant support[.]” N.T., 8/13/21, at 47. M.L.A.,

specifically, has expressed “safety, expressed her having her needs met,

nobody hurts her [at her sister’s residence].” Id. M.W.A., while being “less

open” indicated that he denies having any concerns about the placement. See

id. The record, too, amply supports the conclusion that the Children are

presently doing well in school. See id.

      A totality of the circumstances approach, which the court employed,

leads to a conclusion that it did not abuse its discretion when it determined

that the Children’s needs and welfare were better met in their present

placement and, therefore, in their best interests. See 23 Pa.C.S.A. § 2511(b).

The court considered the relevant facts, involving an evaluation of testimony

from all of the parties involved as well as items admitted into the record, and

reached a decision predicated on Mother’s heretofore lack of, inter alia,

consistent mental health treatment, sobriety, and treatment after having been

the victim of intimate partner violence.

      Accordingly, we are unable to discern any error of law or abuse of

discretion in the court’s determination to terminate Mother’s parental rights

and are therefore constrained to affirm.

      Orders affirmed.




                                    - 19 -
J-A12042-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/03/2022




                          - 20 -